25 Ill. App.2d 448 (1960)
166 N.E.2d 466
County of Cook, a Body Politic and Corporate, Appellee,
v.
Victor Yacktman, Appellant.
Gen. No. 48,005.
Illinois Appellate Court  First District, First Division.
April 20, 1960.
Melvin B. Lewis, Frank W. Oliver, and Daniel H. Pappas, for appellant.
Benjamin S. Adamowski, State's Attorney of Cook county, Illinois (Francis X. Riley and Richard V. Houpt, Assistant State's Attorneys, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Affirmed.
Not to be published in full.